DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed July 25, 2022 has been received and entered.
3.	Claims 1, 7-10, 12, 14, and 16-28 are currently pending.

Election/Restrictions
4.	Applicant’s election without traverse of benfotiamine for the species in the reply filed on July 25, 2022 is acknowledged.
5.	Claims 12, 14, 16, 17, 20, 21, and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention species, there being no allowable generic or linking claim. 
6.	Claims 1, 7-10, 18, 19, and 22-27 are examined on the merits in regards to the elected species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 10, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2009/0175848).
	This reference teaches a method for increasing sensory perception by orally administering a composition comprising cinnamaldehyde.  The reference teaches that the composition can be formulated as a capsule.  The administration of the composition does not increase pain.  In addition, the reference teaches administering the composition to a subject with neuropathic pain (pain caused by neuropathy) (see paragraphs 44, 49, 50, 130, and 134).
8.	Claim(s) 1, 10, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2018/0344680).
	This reference teaches a method for treating diabetic foot ulcers in a patient with diabetic neuropathy by orally administering cinnamaldehyde. The composition can be in the form of a capsule (see paragraphs 8, 9, 11, 45, and 52).
The reference does not specifically teach that the administration of the cinnamaldehyde increases nerve sensation.  However, applicant’s specification and claim 26 defines a subject “in need” of increased nerve sensation as a diabetic subject with neuropathy.  Thus, the reference is teaching administering the same composition as claimed to the same subject as claimed.  Therefore, the prior art process is structurally the same as the claimed process.  As discussed in MPEP section 2112.02, “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process…”.  Since the prior art process is structurally the same as the claimed process the prior art process should inherently result in the increase in nerve sensation.  In addition, the healing of the diabetic foot ulcers would logically lead to an increase in the mobility of the patient.  Therefore, the prior art is considered to properly teach the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claim(s) 1 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2009/0175848).
The teachings of Lee are discussed above in paragraph 7.  The reference does not specifically teach the administration parameters claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The reference teaches the administration of the cinnamaldehyde to treat a specific condition.  Varying the administration schedule and dosage for a pharmaceutical composition is not considered to be inventive unless these parameters are demonstrated as critical.  In this particular case, there is no evidence that the claimed administration parameters produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.
10.	Claim(s) 1, 7-10, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2009/0175848) in view of Balakumar (Pharmacological Research (2010) vol. 61, no. 6, pp. 482-488).
The teachings of Lee are discussed above in paragraph 7.  The reference does not teach including benfotiamine in the composition.  However, Balakumar teaches using benfotiamine to treat neuropathic pain caused by neuropathy (see page 483, first column). 
These references show that it was well known in the art prior to the effective filing date of the invention to use the claimed ingredients in compositions that treat neuropathic pain.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used in compositions to treat neuropathic pain, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions to treat neuropathic pain.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
	The references do not specifically teach using the benfotiamine in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the benfotiamine in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.
	Lee teaches that the composition can include pharmaceutically acceptable excipients (see paragraph 131).  The excipients claimed by applicant in claim 9 are well known pharmaceutically acceptable excipients.  The artisan would be motivated to employ these well known pharmaceutically acceptable excipients in the composition taught by the combination of the references.
11.	Claim(s) 1 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2009/0175848) in view of May (F1000 Medicine Reports (2009), vol. I, no. 76, 4 pages).
	The teachings of Lee are discussed above.  The reference does not teach treating a subject identified by analyzing the results of a questionnaire.  However, questionnaires used to identify and diagnosis a patient with neuropathic pain were known in the art prior to the effective filing date as demonstrated by May.  The artisan of ordinary skill would be expected to employ a known diagnostic technique in order to identify a patient in need of the method of treatment for neuropathic pain taught by Lee.  Thus, the use of a questionnaire is considered to be an obvious modification of Lee.	
12.	Claim(s) 1 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/0344680).
The teachings of Zhang are discussed above in paragraph 8.  The reference does not specifically teach the administration parameters claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The reference teaches the administration of the cinnamaldehyde to treat a specific condition.  Varying the administration schedule and dosage for a pharmaceutical composition is not considered to be inventive unless these parameters are demonstrated as critical.  In this particular case, there is no evidence that the claimed administration parameters produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.
13.	Claim(s) 1, 7-10, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/0344680) in view of Balakumar (Pharmacological Research (2010) vol. 61, no. 6, pp. 482-488).
The teachings of Zhang are discussed above in paragraph 8.  In addition, Zhang teaches that the composition can include pharmaceutically acceptable excipients including magnesium stearate (see paragraph 56).  The reference does not teach including benfotiamine in the composition.  However, Balakumar teaches using benfotiamine to treat complications from neuropathy (see page 483, first column). 
These references show that it was well known in the art prior to the effective filing date of the invention to use the claimed ingredients in compositions that treat complications from neuropathy.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used in compositions to treat complications from neuropathy, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions to treat complications from neuropathy.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
	The references do not specifically teach using the benfotiamine in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the benfotiamine in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.

14.	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655